Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 6, 13 and 20 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim subject matter which applicant regards as the invention. 
Claims 6, 13 & 20 recite “higher matching” and “lower matching” in the claim body. As recited these calms become subjective (indefinite) as higher and lower are relative terms and not well defined in the specification.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 of instant Application US 16/566118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11  of US patent US 10482276. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims both in the present application and the US patent discloses a method and systems providing security to application (s) is/are remotely executed in the user device.

Claim No.
Limitations of Instant Application       US16/566118.
Limitations of the US patent  US 10482276.
Claim No.
1 
1. A user permission allocation method performed by a user permission allocation device, comprising: acquiring, by a processor of the user permission allocation device, currently collected image information, wherein the currently collected image information comprises current facial feature information of a user; determining, by the processor, a difference degree of the current facial feature information of the user and facial feature information comprised in stored standard sample information; adjusting, by the processor, a matching threshold corresponding to the standard sample information according to the difference degree to obtain an adjusted matching threshold; determining, by the processor, a matching degree of the current facial feature information of the user according to the adjusted matching threshold; and allocating, by the processor, a user permission to the user according to the matching degree.
1. A user permission allocation method, comprising: acquiring, by a processor, currently collected image information, wherein the image information comprises facial feature information of a user; determining, by the processor, a difference degree of the current facial feature information of the user according to the acquired facial feature information of the user and facial feature information comprised in stored standard sample information; adjusting, by the processor, according to the determined difference degree, a matching threshold corresponding to the standard sample information by: information; comparing the difference degree with a preset difference threshold; decreasing the matching threshold corresponding to the standard sample information when the difference degree is greater than the preset difference threshold by: calculating a difference between the difference degree and the preset difference threshold: determining, according to a preset correspondence between the difference and an adjustment amplitude of the matching threshold, an adjustment amplitude of the matching threshold corresponding to the calculated difference; and decreasing the matching threshold corresponding to the standard sample information by the determined adjustment amplitude; keeping the matching threshold corresponding to the standard sample information unchanged when the difference degree is equal to the preset difference threshold; and increasing the matching threshold corresponding to the standard sample information or keeping the matching threshold unchanged when the difference degree is less than the preset difference threshold; determining, by the processor, a matching degree of the collected facial feature information of the user according to a matching threshold obtained after adjustment; and allocating, by the processor, the user permission to the user according to the matching degree.
1 
8
8.A user permission allocation device, comprising: a non-transitory computer readable medium having instructions stored thereon; and a processor coupled to the non-transitory computer readable medium and configured to execute the instructions, which cause the processor to be configured to: acquire currently collected image information, wherein the currently collected image information comprises current facial feature information of a user; determine a difference degree of the current facial feature information of the user facial feature information comprised in stored standard sample information; adjust a matching threshold corresponding to the standard sample information according to the difference degree to obtain an adjusted matching threshold; determine a matching degree of the current facial feature information of the user according to the adjusted matching threshold; and allocate a user permission to the user according to the matching degree. artifact archive.
6. A user permission allocation device, comprising: a non-transitory computer readable medium having instructions stored thereon; and a computer processor coupled to the non-transitory computer readable medium and configured to execute the instructions to: acquire currently collected image information, wherein the image information comprises facial feature information of a user; determine a difference degree of the current facial feature information of the user according to the facial feature information, which is acquired by the computer processor, of the user and facial feature information comprised in stored standard sample information; adjust, according to the difference degree, a matching threshold corresponding to the standard sample information by: information; comparing the difference degree with a preset difference threshold; decreasing the matching threshold corresponding to the standard sample information when the difference degree is greater than the preset difference threshold by; calculating a difference between the difference degree and the preset difference threshold; determining, according to a preset correspondence between the difference and an adjustment amplitude of the matching threshold, an adjustment amplitude of the matching threshold corresponding to the calculated difference; and decreasing the matching threshold corresponding to the standard sample information by the determined adjustment amplitude; keeping the matching threshold corresponding to the standard sample information unchanged when the difference degree is equal to the preset difference threshold; and increasing the matching threshold corresponding to the standard sample information or keeping the matching threshold unchanged when the difference degree is less than the preset difference threshold; determine a matching degree of the collected facial feature information of the user according to a matching threshold obtained after adjustment; and allocate the user permission to the user according to the matching degree.
7
15
15. An apparatus, comprising: a memory configured to store instructions; and  541847-v2/4576-4410144Atty. Docket: 4576-44101 (84061831US09) a processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: acquire currently collected image information, wherein the currently collected image information comprises current facial feature information of a user and external environment information; determine a difference degree of the current facial feature information of the user facial feature information comprised in stored standard sample information; adjust a matching threshold corresponding to the standard sample information according to the difference degree to obtain an adjusted matching threshold; determine a matching degree of the current facial feature information of the user according to the adjusted matching threshold; and allocate a user permission to the user according to the matching degree.
6. A user permission allocation device, comprising: a non-transitory computer readable medium having instructions stored thereon; and a computer processor coupled to the non-transitory computer readable medium and configured to execute the instructions to: acquire currently collected image information, wherein the image information comprises facial feature information of a user; determine a difference degree of the current facial feature information of the user according to the facial feature information, which is acquired by the computer processor, of the user and facial feature information comprised in stored standard sample information; adjust, according to the difference degree, a matching threshold corresponding to the standard sample information by: information; comparing the difference degree with a preset difference threshold; decreasing the matching threshold corresponding to the standard sample information when the difference degree is greater than the preset difference threshold by; calculating a difference between the difference degree and the preset difference threshold; determining, according to a preset correspondence between the difference and an adjustment amplitude of the matching threshold, an adjustment amplitude of the matching threshold corresponding to the calculated difference; and decreasing the matching threshold corresponding to the standard sample information by the determined adjustment amplitude; keeping the matching threshold corresponding to the standard sample information unchanged when the difference degree is equal to the preset difference threshold; and increasing the matching threshold corresponding to the standard sample information or keeping the matching threshold unchanged when the difference degree is less than the preset difference threshold; determine a matching degree of the collected facial feature information of the user according to a matching threshold obtained after adjustment; and allocate the user permission to the user according to the matching degree.
7





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5, 8-9, 12, 15-16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Nechyba ((US8559684 as mentioned in IDS dated 9/10/2019)  in view of Niu (US20140380446 as mentioned in IDS dated 9/10/2019  )
Regarding claim 1, Nechyba teaches:
a user permission allocation method performed by a user permission allocation device, comprising: acquiring, by a processor of the user permission allocation device, collected image information, wherein the collected image information comprises facial feature information of a user; [Background: A facial recognition system may authenticate a user to grant access to a computing device (e.g., a mobile computing device) by comparing facial features of the user to the facial features of users authorized to access the device. If the facial features of the user requesting access are similar enough to the facial features of a user authorized to access the device, the device may grant access to the requesting user. Column 4, lines 10-25: Examples of computing device 100 may include, but are not limited to, portable or mobile computing devices such as mobile phones (including smart phones), laptop computers, personal digital assistants (PDA's), portable gaming devices, portable media players, and e-book readers, as well as desktop computers, set top boxes, gaming systems, televisions, and the like, including a combination of two or more of these items. Computing device 100 may include display 102 and image capture device 104. Image capture device 104 may be a camera, such as a digital camera, a still camera, a motion picture camera, and the like. Image capture device 104 may also be any other device capable of capturing and storing still or moving images. In some examples, image capture device 104 may be capable of digitally recording images via an electronic image sensor.]
determining, by the processor, a difference degree of the facial feature information of the user and facial feature information comprised in stored standard sample information; [Column 5, lines 30-50:Computing device 100 may extract the facial features of user 120, and facial comparator 112 may be configured to determine the distinctiveness of facial features by comparing the extracted facial features of user 120 to the facial features of a population of people with a diverse set of faces stored in facial features comparison database 114 (storing standard sample information). For example, facial comparator 112 may compare (to ascertain difference or similarity) one or more face templates associated with the facial features of user 120 with the face templates associated with the facial features stored in facial features comparison database 114. Based on the comparisons of user 120's facial features to the facial features stored in facial features comparison database 114, the threshold similarity score (it is obvious to a skilled person that difference degree/score can be ascertained from  similarity score )  for user 120's facial features may be determined by computing device 100. The threshold similarity score associated with user 120's facial features may denote a level of similarity that must be exceeded for the facial features of another user to be considered a match with user 120's facial features, with a higher threshold similarity score requiring a higher level of similarity between facial features to be considered a match for the purposes of the facial recognition system of computing device 100.]
adjusting, by the processor, a matching threshold corresponding to the standard sample information according to the difference degree to obtain an adjusted matching threshold; [Column 9, lines 20-35:In some examples, determining the threshold similarity score for user 120 may include adjusting a default threshold similarity score (difference degree/score). For example, if similarity scores range from 0 to 10, with a score of 0 denoting the least amount of similarity and with a score of 10 denoting the most amount of similarity, a score of 7 may be an example default threshold similarity score initially assigned to enrolling user 120. If the facial features of user 120 are determined to be less distinctive according to the techniques illustrated above, the threshold similarity score for user 120 may be adjusted upwards from the default threshold similarity score of 7. In some examples, the threshold similarity score for the facial features of user 120 may be increased above a default threshold similarity score if the distinctiveness of the facial features of user 120 is below a specified threshold (e.g., the average similarity score of the facial features of user 120 as compared to the plurality of individuals 204 is above a specified threshold).]
determining, by the processor, a matching degree of the facial feature information of the user according to the adjusted matching threshold; [Column 5, lines 30-50:Computing device 100 may extract the facial features of user 120, and facial comparator 112 may be configured to determine the distinctiveness of facial features by comparing the extracted facial features of user 120 to the facial features of a population of people with a diverse set of faces stored in facial features comparison database 114. For example, facial comparator 112 may compare one or more face templates associated with the facial features of user 120 with the face templates associated with the facial features stored in facial features comparison database 114. Based on the comparisons of user 120's facial features to the facial features stored in facial features comparison database 114, the threshold similarity score for user 120's facial features may be determined by computing device 100. The threshold similarity score associated with user 120's facial features may denote a level of similarity that must be exceeded for the facial features of another user to be considered a match with user 120's facial features, with a higher threshold similarity score requiring a higher level of similarity between facial features to be considered a match for the purposes of the facial recognition system of computing device 100.]
allocating, by the processor, a user permission to the user according to the matching degree.  [Column 6, lines 42-50: If the similarity score for a comparison between the accessing user and the facial features of an authorized user exceeds the threshold similarity score for the facial features of that authorized user, then the accessing user may be recognized as that authorized user. Responsive to recognizing the accessing user as an authorized user, facial recognition system may grant the accessing user access to the one or more protected features of computing device 100, such as by unlocking the previously locked computing device 100.]
Nechyba although, teaches facial detection he does not explicitly teach, however, Niu teaches current facial feature information,[0041] The privacy protection unit (23) may determine based on a pre-set face recognition method, whether the current user's facial image (26) and a registered user's face image (stored in a database (25A)) may bear same face print features, wherein the face print features are utilized to uniquely identify facial features of a person; and displays the private information (25B) of the browser page, in response to a positive determination of bearing the common face print features. If the face print features are the same as the registered user's face print features, display the private information (25B) of the current browser page to be viewed by the user; if not, reject the viewing request.] 
 	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Nechyba with the disclosure of Niu. The motivation or suggestion would have been to implement a system that will provide an improved approach to protecting private information. (abstract,  para 0002-0005, Niu)
Regarding claim 2, 9 & 16, Nechyba teaches:
wherein adjusting, by the processor, according to the difference degree, the matching threshold corresponding to the standard sample information to obtain the adjusted matching threshold comprises: comparing the difference degree with a preset difference threshold; [Column 8,lines 50-65: In some other examples, alternative techniques may be used to determine the threshold similarity score for user 120. For example, the threshold similarity score for user 120 may be based at least in part on the minimum similarity score and/or the maximum similarity score generated for user 120 when compared to the plurality of individuals 204. For example, if the maximum similarity score generated for user 120 is higher than the default threshold similarity score, with a higher similarity score indicating a higher level of similarity between facial features, then the threshold similarity score( or difference degree) for user 120 may be adjusted upwards so that the threshold similarity score is at least as high as the maximum similarity score generated for user 120. Conversely, if the maximum similarity score generated for user 120 is lower than the default threshold similarity score, with a lower similarity score indicating a lower level of similarity between facial features, then the threshold similarity score for user 120 may be adjusted downwards so that the threshold similarity score is as low as the maximum similarity score generated for user 120.]
decreasing the matching threshold corresponding to the standard sample information to obtain the adjusted matching threshold in response to the difference degree being greater than the preset difference threshold;   [Column 8,lines 50-65: In some other examples, alternative techniques may be used to determine the threshold similarity score for user 120. For example, the threshold similarity score for user 120 may be based at least in part on the minimum similarity score and/or the maximum similarity score generated for user 120 when compared to the plurality of individuals 204. For example, if the maximum similarity score generated for user 120 is higher than the default threshold similarity score, with a higher similarity score indicating a higher level of similarity between facial features, then the threshold similarity score for user 120 may be adjusted upwards so that the threshold similarity score is at least as high as the maximum similarity score generated for user 120. Conversely, if the maximum similarity score generated for user 120 is lower than the default threshold similarity score, with a lower similarity score indicating a lower level of similarity between facial features, then the threshold similarity score for user 120 may be adjusted downwards so that the threshold similarity score is as low as the maximum similarity score generated for user 120.] 
keeping the matching threshold corresponding to the standard sample information as the adjusted matching threshold in response to the difference degree being equal to the preset difference threshold; [Column 8,lines 50-65:In some other examples, alternative techniques may be used to determine the threshold similarity score for user 120. For example, the threshold similarity score for user 120 may be based at least in part on the minimum similarity score and/or the maximum similarity score generated for user 120 when compared to the plurality of individuals 204. For example, if the maximum similarity score generated for user 120 is higher than the default threshold similarity score, with a higher similarity score indicating a higher level of similarity between facial features, then the threshold similarity score for user 120 may be adjusted upwards so that the threshold similarity score is at least as high as the maximum similarity score generated for user 120. Conversely, if the maximum similarity score generated for user 120 is lower than the default threshold similarity score, with a lower similarity score indicating a lower level of similarity between facial features, then the threshold similarity score for user 120 may be adjusted downwards so that the threshold similarity score is as low as the maximum similarity score generated for user 120.]
increasing the matching threshold corresponding to the standard sample information to obtain the adjusted matching threshold or keeping the matching threshold as the adjusted matching threshold in response to the difference degree being less than the preset difference threshold.  [Column 8, 50-65: In some other examples, alternative techniques may be used to determine the threshold similarity score for user 120. For example, the threshold similarity score for user 120 may be based at least in part on the minimum similarity score and/or the maximum similarity score generated for user 120 when compared to the plurality of individuals 204. For example, if the maximum similarity score generated for user 120 is higher than the default threshold similarity score, with a higher similarity score indicating a higher level of similarity between facial features, then the threshold similarity score for user 120 may be adjusted upwards so that the threshold similarity score is at least as high as the maximum similarity score generated for user 120. Conversely, if the maximum similarity score generated for user 120 is lower than the default threshold similarity score, with a lower similarity score indicating a lower level of similarity between facial features, then the threshold similarity score for user 120 may be adjusted downwards so that the threshold similarity score is as low as the maximum similarity score generated for user 120.] 
Regarding claim 5, 12 & 19,  wherein the matching degree is determined according to a preset correspondence between the adjusted matching threshold and the matching degree of the facial feature information.  [Column 9, lines 20-35:In some examples, determining the threshold similarity score for user 120 may include adjusting a default threshold similarity score (difference degree/score). For example, if similarity scores range from 0 to 10, with a score of 0 denoting the least amount of similarity and with a score of 10 denoting the most amount of similarity, a score of 7 may be an example default threshold similarity score initially assigned to enrolling user 120. If the facial features of user 120 are determined to be less distinctive according to the techniques illustrated above, the threshold similarity score for user 120 may be adjusted upwards from the default threshold similarity score of 7. In some examples, the threshold similarity score for the facial features of user 120 may be increased above a default threshold similarity score if the distinctiveness of the facial features of user 120 is below a specified threshold (e.g., the average similarity score of the facial features of user 120 as compared to the plurality of individuals 204 is above a specified threshold).]
Nechyba although, teaches adjustment of threshold based on facial feature he does not explicitly teach, however, Niu teaches current facial feature information,[0041] The privacy protection unit (23) may determine based on a pre-set face recognition method, whether the current user's facial image (26) and a registered user's face image (stored in a database (25A)) may bear same face print features, wherein the face print features are utilized to uniquely identify facial features of a person; and displays the private information (25B) of the browser page, in response to a positive determination of bearing the common face print features. If the face print features are the same as the registered user's face print features, display the private information (25B) of the current browser page to be viewed by the user; if not, reject the viewing request.] 
 	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Nechyba with the disclosure of Niu. The motivation or suggestion would have been to implement a system that will provide an improved approach to protecting private information. (abstract,  para 0002-0005, Niu)
Regarding claims 8 & 15, these claims are interpreted to be same as claim 1and rejected for the same reasons as set forth for claim 1.

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nechyba in view of Niu and Nakanowatari (US20100316265 as mentioned in the IDS dated 9/10/2019)), 
Regarding claims 7 & 14,  Nechyba teaches:
wherein determining the difference degree of the facial feature information of the user and the facial feature information comprised in the stored standard sample information comprises: comparing the facial feature information of the user and the facial feature information comprised in the stored standard sample information; [Column 12, lines 35-60:One or more applications 318 may include facial comparator 324. Facial comparator 324 may be an application operable by one or more processors 302 and may be configured to determine distinctiveness of a user's facial features by comparing the user's facial features to the facial features of a population of people with a diverse set of faces stored in facial features comparison database 326. For example, facial comparator 320 may compare the user's face templates against the face templates in facial features comparison database 326. In some examples, facial comparator 324 may generate a similarity score for each comparison between the user's face templates and each face template stored in facial features comparison database 326, and may also generate an average similarity score based on the individually generated similarity scores. The distinctiveness of the user's facial features may inversely correspond to the similarity scores of the user's facial features compared to facial features of the population of people stored in facial features comparison database 326, so that a user having facial features that are more similar to the facial features of the population of people stored in facial features comparison database 326 may be relatively less distinctive, while a user having facial features that are less similar to facial features of the population of people stored in facial features comparison database 326 may be relatively more distinctive.]
determining the difference degree between the facial feature information of the user and the facial feature information comprised in the stored standard sample information, [Column2, lines 35-55:In general, aspects of the present disclosure are directed to techniques for adjusting the threshold similarity score in a facial recognition process to unlock a computing device (e.g., mobile computing device). Similarity between facial features of users may be quantified using a similarity score, with higher similarity scores denoting greater degrees of similarity between facial features. If a similarity score in comparing facial features of two users is above a specified threshold similarity score, then the facial features of the two users may be deemed a match. In the context of facially unlocking a computing device, a similarity score between the facial features of a user attempting to facially unlock the computing device and the facial features of an authorized user can be determined. If the similarity score exceeds the threshold similarity score for the facial features of the authorized user, then the user is recognized as the authorized user of the computing device, and in response the computing device may be unlocked to enable the user to access one or more features of the computing device.  
Nechyba, although teaches collection facial feature information, he does not explicitly teach. However, Niu teaches current facial feature information,[0041] The privacy protection unit (23) may determine based on a pre-set face recognition method, whether the current user's facial image (26) and a registered user's face image (stored in a database (25A)) may bear same face print features, wherein the face print features are utilized to uniquely identify facial features of a person; and displays the private information (25B) of the browser page, in response to a positive determination of bearing the common face print features. If the face print features are the same as the registered user's face print features, display the private information (25B) of the current browser page to be viewed by the user; if not, reject the viewing request.] 
 	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Nechyba with the disclosure of Niu. The motivation or suggestion would have been to implement a system that will provide an improved approach to protecting private information. (abstract,  para 0002-0005, Niu)
Although ,Nechyba and Niu teach authentication using current facial feature, they do not teach explicitly, however, Nakanowatari teaches wherein the difference degree is used for representing a difference between an external environment of the acquired facial feature information of the user and an external environment in which the facial feature information comprised in the stored standard sample information is collected. [0069] Generally in face authentication, a similarity, which indicates that persons are identical, tends to be higher between face images whose imaging environments are closer to each other. The similarity therefore tends to be higher when authentication is performed between the input face image 202 and the registration face image 203 than when authentication is performed between the input face image 201 and the registration face image 203. Also in the calculation of a similarity between different persons, the similarity between face images imaged in significantly different imaging environments tends to be low, and the similarity between face images imaged in imaging environments close to each other tends to be high. Since the similarity appears differently according to the difference between imaging environments for input face images as above, the threshold requires to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high. [0072] A threshold is then set in accordance with the distribution of similarity calculated by the second similarity calculation unit 70. This allows the threshold to be set low when the similarity tends to be low, and to be set high when the similarity tends to be high, so that personal identification can be performed with high accuracy regardless of an imaging environment for an input face image. Please also see paragraphs 0070-0071]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Nechyba and Niu with the disclosure of Nakanowatari. The motivation or suggestion would have been to implement a system that will provide an improved approach to impact of environment on the facial recognition for authentication purposes. (para 0002-0007, Nakanowatari)

Allowable Subject Matter
Claims 3-4, 10-11  & 17-18 are objected to but would be allowable if Applicant moves these claims as a whole into the base claims with all intervening claims (if any) and files an eTD (which has to be accepted an approved) to overcome Double patenting rejection issued in this office action.
Claims 6, 13 & 20 are objected to but would be allowable if the Applicant moves these claims as a whole into the base claims with all intervening claims (if any) and files an eTD (which has to be accepted an approved) to overcome Double patenting rejection issued in this office action as well as  amend the claims to overcome 112 b rejection issued without broadening the scope of these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497